Citation Nr: 1502769	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  07-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to service-connected status post anterior lumbar fusion.

2.  Whether a claim for an effective date earlier than October 23, 1987 for service connection for postoperative suprapubic hernia has been raised.

3.  Whether a claim for an effective date earlier than November 18, 1991 for service connection for status post anterior lumbar fusion has been raised.

4.  Whether a claim for an effective date earlier than February 6, 2006 for service connection for residuals of right shoulder humerus fracture has been raised.

5.  Whether a claim for an effective date earlier than July 8, 2005 for service connection for left lower extremity radiculopathy has been raised.

6.  Whether a claim for an effective date earlier than July 8, 2005 for service connection for right lower extremity radiculopathy has been raised.

(The issues entitlement to a retroactive dependency allowance award for the Veteran's stepchild K. and former spouse P. will be the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues on appeal have been recharacterized from a single "entitlement to an earlier effective date to 1976 for all service-connected disabilities" to an enumerated list of those service-connected disabilities to better reflect the Veteran's contentions.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a veteran).

In May 2011, the issue of entitlement to service connection for erectile dysfunction was remanded by the Board.  The additional development has been completed, and the issue has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In October 2014, after discovering a discrepancy in the Veteran's request for a hearing, the Board sent the Veteran a request to clarify whether he wished to appear at a hearing before the Board.  In a subsequent October 2014 letter, the Veteran informed the Board that he did not wish to appear at a hearing, and asked that the Board consider the case on the evidence of record.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA," to ensure a complete review of the evidence in this case.

 
FINDINGS OF FACT

1.  The Veteran has a current disability of erectile dysfunction.

2.  The Veteran is service connected for status post lumbar fusion.

3.  The current erectile dysfunction disorder was not caused or permanently worsened by the service-connected status post lumbar fusion, to include medication for status post lumbar fusion.

4.  A January 1988 rating decision granted service connection for postoperative suprapubic hernia, effective October 23, 1987, and assigned an initial noncompensable rating (evaluation) of zero percent; the Veteran did not enter a timely notice of disagreement with the January 1988 rating decision assignment of an effective date for service connection or the rating assigned, and no additional evidence was received within one year of the January 1988 rating decision.  

5.  A May 2002 rating decision granted service connection for status post anterior lumbar fusion, effective November 18, 1991, and assigned an initial 40 percent rating; the Veteran did not enter a timely notice of disagreement with the May 2002 rating decision assignment of an effective date for service connection or the rating assigned, and no additional evidence was received within one year of the May 2002 rating decision. 

6.  A May 2003 rating decision granted service connection for residuals of right shoulder humerus fracture, effective February 6, 2003, and assigned an initial noncompensable (zero percent) rating; the Veteran did not enter a timely notice of disagreement with the May 2003 rating decision assignment of an effective date for service connection or the rating assigned, and no additional evidence was received within one year of the May 2003 rating decision. 

7.  A September 2006 rating decision granted service connection for left lower extremity radiculopathy, effective July 8, 2005, and assigned an initial 10 percent rating; the Veteran did not enter a timely notice of disagreement with the September 2006 rating decision assignment of an effective date or the rating assigned, and no additional evidence was received within one year of the September 2006 rating decision. 

8.  A September 2006 rating decision granted service connection for right lower extremity radiculopathy, effective July 8, 2005, and assigned an initial 10 percent rating; the Veteran did not enter a timely notice of disagreement with the September 2006 rating decision assignment of an effective date or the rating assigned, and no additional evidence was received within one year of the September 2006 rating decision. 

9.  The Veteran's request for an earlier effective date for service connection for all service-connected disabilities was a legal nullity and did not raise a claim for an earlier effective date for any of the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction as secondary to service-connected status post lumbar fusion have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  

2.  The criteria to raise a claim of clear and unmistakable error in assigning an effective date for service connection for postoperative suprapubic hernia have not been met.  38 U.S.C.A. §§ 5112, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).

3.  The Veteran's request for an effective date earlier than October 23, 1987 for service connection for postoperative suprapubic hernia is not a legally recognizable claim, and raises no question to be decided.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4.  The criteria to raise a claim of clear and unmistakable error in assigning an effective date for service connection for status post anterior lumbar fusion have not been met.  38 U.S.C.A. §§ 5112, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).

5.  The Veteran's request for an effective date earlier than November 18, 1991 for service connection for status post anterior lumbar fusion is not a legally recognizable claim, and raises no question to be decided.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd, 20 Vet. App. 296.

6.  The criteria to raise a claim of clear and unmistakable error in assigning an effective date for service connection for residuals of right shoulder humerus fracture have not been met.  38 U.S.C.A. §§ 5112, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).

7.  The Veteran's request for an effective date earlier than February 6, 2006 for service connection for residuals of right shoulder humerus fracture is not a legally recognizable claim, and raises no question to be decided.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd, 20 Vet. App. 296.

8.  The criteria to raise a claim of clear and unmistakable error in assigning an effective date for service connection for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5112, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).

9.  The Veteran's request for an effective date earlier than July 8, 2005 for service connection for left lower extremity radiculopathy is not a legally recognizable claim, and raises no question to be decided.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd, 20 Vet. App. 296.

10.  The criteria to raise a claim of clear and unmistakable error in assigning an effective date for service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5112, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).

11.  The Veteran's request for an effective date earlier than July 8, 2005 for service connection for right lower extremity radiculopathy is not a legally recognizable claim, and raises no question to be decided.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Rudd, 20 Vet. App. 296.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding requests for an earlier effective date on any basis other than clear and unmistakable error, as discussed below, in this case the Veteran has not made a legally recognizable claim for an earlier effective date for any of the service-connected disabilities.  Resolution of the attempted claims for earlier effective dates are wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates; therefore, the VCAA is inapplicable and need not be considered with regard to the attempted earlier effective date claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 16 Vet. App. at 132; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  In the absence of a valid claim, there is no basis to initiate VA's duties to notify and assist a claimant because there is no claim to substantiate.

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability. 
In a September 2005 notice letter sent prior to the initial denial of the claim for service connection for erectile dysfunction in September 2006, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration disability benefit records, VA examination and medical opinion reports, and the Veteran's written statements.
In January 2006 and January 2008, VA provided examinations regarding the erectile dysfunction disorder.  The January 2006 VA examiner interviewed the Veteran for a history of past and present symptomatology, and provided an opinion regarding the etiology of the Veteran's erectile dysfunction.  As the January 2006 VA medical opinion only addressed the relationship between the erectile dysfunction disorder and the Veteran's medications, VA provided a second medical opinion in January 2008 to address the relationship between the erectile dysfunction disorder and the service-connected back disability.  In sum, the January 2006 and January 2008 VA medical opinions address all the contentions made by the Veteran and provide supporting rationale; therefore, the Board finds that the opinions are adequate to assist in determining the nature and etiology of the claimed erectile dysfunction disorder, and that no further VA examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Erectile Dysfunction

The Veteran contends that a current erectile dysfunction disorder is related to service.  Specifically, the Veteran asserts that the erectile dysfunction is caused by medication being used to treat the service-connected status post lumbar fusion.  See July 2014 VA Form 646.  Because the Veteran has not contended that erectile dysfunction had its onset during active service, and the evidence of record does not otherwise indicate that the erectile dysfunction was causally or etiologically related to service, the Board need not address whether service connection is warranted for erectile dysfunction on a direct basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (VA must consider the possible theories of entitlement raised by the claimant or the evidence of record).

Initially, the Board finds that the Veteran has a current erectile dysfunction disorder.  During the January 2008 VA examination, the Veteran reported a five-year history of erectile dysfunction and current treatment including prescription to vardenafil.  The Veteran is competent to report erectile dysfunction. 

The Board next finds that the Veteran is service connected for status post lumbar fusion.  Service connection for status post lumbar fusion was established in a May 2002 rating decision with an effective date of November 18, 1991.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the current erectile dysfunction disorder was caused or permanently worsened by service-connected status post lumbar fusion, to include medication for status post lumbar fusion.  VA examined the erectile dysfunction disorder in January 2006.  After the Veteran reported a two-year history of erectile dysfunction and a two-year history of pain medication for the service-connected status post lumbar fusion, the VA examiner opined that it is less likely than not that the erectile dysfunction is secondary to medication for back pain.  The VA examiner explained that erectile dysfunction was not listed as a side effect of either of the pain medications prescribed for the status post lumbar fusion.

VA examined the erectile dysfunction disorder again in January 2008.  The Veteran reported a five-year history of erectile dysfunction and that current medications allowed him to have intercourse with vaginal penetration.  The VA examiner opined that the erectile dysfunction is less likely than not due to service-connected status post lumbar fusion because it would be anticipated that if a patient had spinal problems causing erectile dysfunction, then it would not be reversible by use of medication.

To the extent that the Veteran has asserted that erectile dysfunction is due to the medication for the service-connected status post lumbar fusion, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the current erectile dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  In this case, a competent medical opinion would require comprehensive knowledge of male sexual arousal, which is a complex process that involves the brain, hormones, emotions, nerves, muscles and blood vessels.  The etiology of erectile dysfunction, which can also be caused or worsened by stress, mental health problems, or other health impairments, is complex, and not capable of lay observation.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of the erectile dysfunction disorder are not afforded any probative weight.

In sum, the competent evidence, including the January 2006 and January 2008 VA medical opinions, weighs against a finding that the current erectile dysfunction was caused or permanently worsened by service-connected status post lumbar fusion, to include medication for status post lumbar fusion.  As such, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for erectile dysfunction, the claim must be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board does not reach the theory of direct service connection because the Veteran has not asserted that the erectile dysfunction disorder was incurred in service, and has consistently contended only that the erectile dysfunction disorder diagnosed after service is due to medication for the service-connected status post lumbar fusion.

Earlier Effective Date Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). 

In original service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  See Rudd, 20 Vet. App. at 300 (holding that any other result would vitiate the rule of finality); see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (stating there is no such procedure as a freestanding challenge to the finality of a VA decision).  In other words, if there is disagreement as to the effective date assigned in a given rating action, it must be timely appealed (within one year of notice of the rating decision assigning the effective date).  In cases where this is not done, only a finding of clear and unmistakable error could enable an earlier effective date.

Effective Date Claims Analysis - Service Connection

The Veteran asserted in October 2008 that the effective date for service connection for all of the service-connected disabilities should be a date in October 1975.  Specifically, the Veteran contends that the effective dates for the service-connected disabilities should match the date of a neck injury in service.  See October 2008 letter; April 2009 letter; December 2009 VA Form 21-2142.  The Veteran also contends that he initiated claims for service connection for the back (lumbar spine) and shoulder disabilities within one year of service, which should establish an effective date for service connection at the date of service separation.  See December 2009 VA Form 21-0820; April 2011 letter.

The Veteran is presently service connected for five disabilities.  In a January 1988 rating decision, the RO granted service connection for postoperative suprapubic hernia, made effective October 23, 1987, and assigned an initial noncompensable rating (evaluation) of zero percent, also made effective on October 23, 1987.  The Veteran was notified of this decision in February 1988, and did not appeal any aspect of the decision, including the effective date for the grant of service connection.  Because the Veteran did not enter a timely notice of disagreement with the January 1988 rating decision assignment of an effective date of service connection of October 23, 1987, or submit new and material evidence with regard to the effective date within one year of that decision, the January 1988 assignment of an effective date for service connection for postoperative suprapubic hernia became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In a May 2002 rating decision, the RO granted service connection for status post anterior lumbar fusion, made effective November 18, 1991, and assigned an initial 40 percent rating, made effective for the period from November 18, 1991 to January 5, 1999, and from April 1, 1999 (a temporary 100 percent rating was assigned for the period from January 5, 1999 to April 1, 1999).  The Veteran was notified of this decision in May 2002, and did not appeal any aspect of the decision, including the effective date for the grant of service connection.  Because the Veteran did not enter a timely notice of disagreement with the May 2002 rating decision assignment of an effective date of November 18, 1991, or submit new and material evidence with regard to the effective date within one year of that decision, the May 2002 assignment of an effective date for service connection for status post anterior lumbar fusion became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a May 2003 rating decision, the RO granted service connection for residuals of right shoulder humerus fracture, made effective February 6, 2003, and assigned an initial noncompensable rating of zero percent, also made effective on February 6, 2003.  The Veteran was notified of this decision in May 2003, and did not appeal any aspect of the decision, including the effective date for the grant of service connection.  Because the Veteran did not enter a timely notice of disagreement with the May 2003 rating decision assignment of an effective date of February 6, 2003, or submit new and material evidence with regard to the effective date within one year of that decision, the May 2003 assignment of an effective date for service connection for residuals of right shoulder fracture became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a September 2006 rating decision, the RO granted service connection for left lower extremity radiculopathy, made effective July 8, 2005, and assigned an initial 10 percent rating, also made effective July 8, 2005.  The Veteran was notified of this decision in September 2006, and did not appeal any aspect of the decision, including the effective date for the grant of service connection.  Because the Veteran did not enter a timely notice of disagreement with the September 2006 rating decision assignment of an effective date of July 8, 2005, or submit new and material evidence with regard to the effective date within one year of that decision, the September 2006 assignment of an effective date for service connection for left lower extremity radiculopathy became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In the same September 2006 rating decision, the RO granted service connection for right lower extremity radiculopathy, made effective July 8, 2005, and assigned an initial 10 percent rating, also made effective July 8, 2005.  The Veteran was notified of this decision in September 2006, and did not appeal any aspect of the decision, including the effective date for the grant of service connection.  Because the Veteran did not enter a timely notice of disagreement with the September 2006 rating decision assignment of an effective date of July 8, 2005, or submit new and material evidence with regard to the effective date within one year of that decision, the September 2006 assignment of an effective date for service connection for right lower extremity radiculopathy became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

For all of the issues discussed above, the Veteran has pursued an earlier effective date on a collective basis, and has not differentiated between the individual service-connected disabilities while seeking an effective date that dates back to October 1975, when an in-service neck injury occurred, or in March 1976, at service separation.  See October 2008 letter; April 2009 letter; December 2009 VA Form 21-2142.  The rating decisions that established effective dates for each of the five service-connected disabilities have become final.  As noted above, once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  See Rudd, 
20 Vet. App. at 300.  

The Veteran did not submit a timely appeal regarding the effective dates for service connection established in those rating decisions; therefore, only a finding of clear and unmistakable error could enable an earlier effective date.  Neither the Veteran nor the representative has asserted clear and unmistakable error in any of the rating decisions discussed above, to include any assertion of factual or legal errors, or how those errors would have made a difference in the outcome in any of the rating decisions.  Accordingly, the Veteran's attempted freestanding claim of entitlement to an earlier effective for all service-connected disabilities - whether October 1975 or March 1976 - was a legal nullity and did not in fact raise a valid claim for an earlier effective date.  See id.  As such, the appeal as to each attempted earlier effective date claim must be dismissed.  See id.; Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005) (citing Sears  v. Principi, 349 F.3d 1326, 1332 (Fed. Cir. 2003)) (interpreting that the statute and regulation generally prohibit an effective date assigned in connection with the grant of an application to reopen prior to the date of the application to reopen).


ORDER

Service connection for erectile dysfunction as secondary to service-connected status post lumbar fusion is denied.

As clear and unmistakable error in assigning an effective date for service connection for postoperative suprapubic hernia has not been specifically alleged, and the attempt at a freestanding claim for an effective date earlier than October 23, 1987 is a legal nullity, the appeal is dismissed. 

As clear and unmistakable error in assigning an effective date for service connection for status post anterior lumbar fusion has not been specifically alleged, and the attempt at a freestanding claim for an effective date earlier than November 18, 1991 is a legal nullity, the appeal is dismissed. 

As clear and unmistakable error in assigning an effective date for service connection for residuals of right shoulder humerus fracture has not been specifically alleged, and the attempt at a freestanding claim for an effective date earlier than February 6, 2006 is a legal nullity, the appeal is dismissed. 

As clear and unmistakable error in assigning an effective date for service connection for left lower extremity radiculopathy has not been specifically alleged, and the attempt at a freestanding claim for an effective date earlier than July 8, 2005 is a legal nullity, the appeal is dismissed. 

      (CONTINUED ON NEXT PAGE)

As clear and unmistakable error in assigning an effective date for service connection for right lower extremity radiculopathy has not been specifically alleged, and the attempt at a freestanding claim for an effective date earlier than July 8, 2005 is a legal nullity, the appeal is dismissed. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


